                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DAVID SCOTT PEASLEY,                                Case No. 15-CV-01769-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING ADMINISTRATIVE
                                                                                             MOTION TO SEAL
                                  14             v.
                                                                                             Re: Dkt. No. 264
                                  15     ZAHED AHMED and MARIA LOPEZ,
                                  16                    Defendants.

                                  17

                                  18          Before the Court is Plaintiff David Scott Peasley’s (“Plaintiff”) administrative motion to

                                  19   file under seal (1) portions of Plaintiff’s opposition to Defendants Zahed Ahmed and Maria

                                  20   Lopez’s (“Defendants”) second motion in limine; and (2) Exhibit 1 to Plaintiff’s opposition to

                                  21   Defendants’ second motion in limine. ECF No. 264. On October 26, 2018, Defendants filed a

                                  22   declaration in support of Plaintiff’s administrative motion to seal. ECF No. 272.

                                  23          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  24   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  26   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  27   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  28                                                     1
                                       Case No. 15-CV-01769-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO SEAL
                                   1          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   2   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   3   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   4   supported by specific factual findings that outweigh the general history of access and the public

                                   5   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   6   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   7   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   8   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   9   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  10   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  11   litigation will not, without more, compel the court to seal its records.” Id.

                                  12          Records attached to motions that are “not related, or only tangentially related, to the merits
Northern District of California
 United States District Court




                                  13   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  14   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  15   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  16   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  17   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  18   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  19   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  20   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  21   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  22   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  23   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  24   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  25   omitted).

                                  26          In addition, parties moving to seal documents must comply with the procedures established

                                  27   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  28                                                      2
                                       Case No. 15-CV-01769-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO SEAL
                                   1   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                   2   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                   3   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                   4   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                   5   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                   6   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                   7   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                   8   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Where

                                   9   the moving party seeks to file under seal a document containing information designated

                                  10   confidential by another party or a non-party, “the [designating party] must file a declaration as

                                  11   required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.”

                                  12   Civ. L. R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13          Here, the information sought to be sealed consists of a California Department of

                                  14   Correction and Rehabilitation (“CDCR”) disciplinary report on Defendant Lopez’s termination, as

                                  15   well as Plaintiff’s references in a brief to that report and the report’s contents. The disciplinary

                                  16   report was the subject of Defendants’ second motion in limine. ECF No. 253. Plaintiff referenced

                                  17   the disciplinary report in his brief in opposition to Defendants’ second motion in limine and

                                  18   attached the disciplinary report to that opposition. See ECF No. 265.

                                  19          The Ninth Circuit has recognized that “routine motions in limine [] are strongly correlative

                                  20   to the merits of a case.” Ctr. for Auto Safety, 809 F.3d at 1099. Similarly, this Court has

                                  21   previously explained that the exclusion of material at issue in a motion in limine may “critically

                                  22   affect[] the outcome of the case,” such that the material is subject to the compelling reasons

                                  23   standard. Fujitsu Ltd. v. Belkin Int’l, Inc., No. 10-CV-03972-LHK, 2012 WL 6019754, at *5

                                  24   (N.D. Cal. Dec. 3, 2012) (citing In re Midland Nat’l Life Ins. Co. Annuity Sales Practices Litig.,

                                  25   686 F.3d 1115, 1120 (9th Cir. 2012)). The disciplinary report at issue in Defendants’ second

                                  26   motion in limine is no different. The Court concluded that the disciplinary report is admissible

                                  27   evidence under Federal Rule of Evidence 404(b)(2) and that the report has “significant probative

                                  28                                                      3
                                       Case No. 15-CV-01769-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO SEAL
                                   1   value” for Plaintiff’s claim against Defendant Lopez. ECF No. 279 at 3–4. Thus, because

                                   2   Plaintiff’s opposition to Defendants’ motion in limine is “more than tangentially related to the

                                   3   underlying cause of action,” Ctr. for Auto Safety, 809 F.3d at 1099, the Court concludes that the

                                   4   higher “compelling reasons” standard is the applicable standard.

                                   5          The Court now turns to the substance of the sealing motion. Defendants have designated

                                   6   the disciplinary report as confidential pursuant to the parties’ stipulated protective order. See ECF

                                   7   No. 264-2. However, that designation alone does not justify sealing even under the good cause

                                   8   standard. See Beckman, 966 F.2d at 476 (explaining that entry of a stipulated protective order is

                                   9   not equivalent to a showing of good cause). Defendants assert that keeping CDCR’s personnel

                                  10   records confidential “encourages witnesses to cooperate with investigations concerning personnel

                                  11   and promotes honest responses to investigators’ questions,” which “assists CDCR in correcting

                                  12   personnel problems and maintaining the safety and security of its institutions.” ECF No. 272,
Northern District of California
 United States District Court




                                  13   Declaration of Michael Quinn (“Quinn Decl.”), ¶ 4. However, Defendants do not explain how

                                  14   public disclosure of the disciplinary report discourages honest responses to investigators’

                                  15   questions.

                                  16          Defendants also attach a declaration from E. Galvan, the litigation coordinator at California

                                  17   Training Facility (“CTF”), which Galvan signed when Plaintiff first sought discovery of the

                                  18   disciplinary report and of other CTF records. Id. ¶ 2; see ECF No. 272, Ex. A, Declaration of E.

                                  19   Galvan (“Galvan Decl.”). Galvan attests that “disclosure to inmates and former inmates of

                                  20   confidential information would seriously threaten and undermine the safety and security of

                                  21   CDCR’s prisons, staff, and inmates.” Galvan Decl. ¶ 1.1 However, Galvan’s declaration relates to

                                  22   documents sought in discovery, including “third-party inmates’ grievances against prison staff

                                  23   concerning medical treatment,” id. ¶ 6, and was not even signed in support of the instant sealing

                                  24   motion. The disciplinary report sought to be sealed concerns Defendant Lopez’s termination by

                                  25   CDCR and does not reveal the confidential medical information of any inmate or CDCR

                                  26
                                       1
                                  27    Defendants appear to have omitted portions of Paragraphs 1 and 5 and all of Paragraphs 2–4 of
                                       Galvan’s declaration from the instant request. See id.
                                  28                                                    4
                                       Case No. 15-CV-01769-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO SEAL
                                   1   employee. Galvan articulates no specific risks that would result from disclosure of this report or

                                   2   references to its contents. Thus, Defendants have not offered “compelling reasons supported by

                                   3   specific factual findings that outweigh the general history of access and the public policies

                                   4   favoring disclosure.” Kamakana, 447 F.3d at 1178–79.

                                   5          With the Ninth Circuit’s sealing case law in mind, the Court rules on the instant motion to

                                   6   seal as follows:

                                   7
                                                 Document                     Page/Line                            Ruling
                                   8
                                        Exhibit 1 to Plaintiff’s       Entire Document           DENIED. The report contains no
                                   9    Opposition to Defendants’                                material for which sealing is warranted.
                                        Second Motion in Limine
                                  10
                                        Plaintiff’s Opposition to      All redacted portions     DENIED. The brief contains no
                                  11    Defendants’ Second                                       material for which sealing is warranted.
                                        Motion in Limine
                                  12
Northern District of California
 United States District Court




                                  13
                                       IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: November 14, 2018
                                  16
                                                                                        ______________________________________
                                  17
                                                                                        LUCY H. KOH
                                  18                                                    United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      5
                                       Case No. 15-CV-01769-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTION TO SEAL
